195 Church Street New Haven, CT06510 www.newalliancebank.com PRESS RELEASE Contact:Merrill B. Blanksteen Executive Vice President NewAlliance Bank 203 789 2639 NewAlliance Reports a 20.2% Increase in Linked Quarter Earnings Strong Business Momentum Including $290 Million in Mortgage Originations New Haven, Connecticut, April 28, 2009– NewAlliance Bancshares, Inc. (NYSE: NAL), the holding company for NewAlliance Bank, today announced net income of $11.6 million or $0.12 per diluted share for the first quarter of 2009, compared to $9.6 million or $0.10 per diluted share for the fourth quarter of 2008 and $12.9 million or $0.13 per diluted share for the first quarter of Peyton R.
